DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is responsive to the amendment received 02 October 2020.

Claim 1 is currently amended and claims 2-20 are new.
In summary, claims 1-20 are pending in the application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/373,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as the table below shows that the like lettered elements of claim 1 of the instant application correspond across the column to the like lettered elements of claim 20 of Application 
It is clear that all the elements of the application claim 1 are to be found in the reference application claim 20 as the application claim 1 fully encompasses reference application claim 20.
The difference between the application claim 1 and the reference application claim 20 lies in the fact that the instant application includes the limitation labeled (c) in the table below that “each cell is comprised of a plurality of parameterized representations, each of the plurality of parameterized representations representing a material property” and the corresponding limitation (c) in the reference application states that “each cell is comprised of a parameterized representation of a physical material property” and thus is more specific.  Thus the invention of claim 20 of the reference application is in effect a “species” of the “generic" invention of the application claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 20 of the reference application, it is not patentably distinct from claim 20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/373,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as the table below shows that the like lettered elements of claim 9 of the instant application correspond across the column to the like lettered elements of claim 20 of Application 
It is clear that all the elements of the application claim 9 are to be found in the reference application claim 20 as the application claim 9 fully encompasses reference application claim 20.  The difference between the application claim 9 and the reference application claim 20 lies in the fact that the instant application includes the limitation labeled (c) in the table below that “each cell is comprised of a plurality of parameterized representations, each of the plurality of parameterized representations representing a material property” and the corresponding limitation (c) in the reference application states that “each cell is comprised of a parameterized representation of a physical material property” and thus is more specific.  Thus the invention of claim 20 of the reference application is in effect a “species” of the “generic" invention of the application claim 9.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 9 is anticipated by claim 20 of the reference application, it is not patentably distinct from claim 20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 17 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of copending Application No. 16/373,349 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because as the table below shows that the like lettered elements of claim 17 of the instant application correspond across the column to the like lettered elements of claim 20 of 
It is clear that all the elements of the application claim 17 are to be found in the reference application claim 20 as the application claim 17 fully encompasses reference application claim 20.  The difference between the application claim 17 and the reference application claim 20 lies in the fact that the instant application includes the limitation labeled (c) in the table below that “each cell is comprised of a plurality of parameterized representations, each of the plurality of parameterized representations representing a material property” and the corresponding limitation (c) in the reference application states that “each cell is comprised of a parameterized representation of a physical material property” and thus is more specific.  Thus the invention of claim 20 of the reference application is in effect a “species” of the “generic" invention of the application claim 17.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim 1 is anticipated by claim 20 of the reference application, it is not patentably distinct from claim 20 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Application 16/373,246
Application 16/373,349
1. A non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of generating a design for a mechanical part, 

(a) the method comprising: generating a model of a mechanical part, 

b) the model including one or more cells, 

(c) wherein each cell is comprised of a plurality of parameterized representations, each of the plurality of parameterized representations representing a material property; 

(d) determining, for each cell, a cell-specific parameter value for each of the parameterized representations; 

(e) comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties; and 

(f) generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value.


(a) the method comprising: generating a model of a mechanical part, 

b) the model including one or more cells, 

(c) wherein each cell is comprised of a parameterized representation of a physical material property; 

(d) determining, for each cell, a cell-specific parameter value associated with the parameterized representation of the physical material property; 

(e) comparing at least one cell-specific parameter value to a threshold parameter value associated with the representation of the physical material property; and 

(f) generating at least one additional cell or removing at least one of the one or more cells based on the comparison of the at least one cell-specific parameter value to the threshold parameter value.

the system comprising: a data storage device storing instructions for performing a method of generating a design for a mechanical part; and a processor configured to execute the instructions to perform a method including: 

(a) generating a model of a mechanical part, 

(b) the model including one or more cells, 

(c) wherein each cell is comprised of a plurality of parameterized representations, each of the plurality of parameterized representations representing a material property; 

(d) determining, for each cell, a cell-specific parameter value for each of the parameterized representations; 

e) comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties; and 

(f) generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value.


(a) the method comprising: generating a model of a mechanical part, 

(b) the model including one or more cells, 

(c) wherein each cell is comprised of a parameterized representation of a physical material property; 

(d) determining, for each cell, a cell-specific parameter value associated with the parameterized representation of the physical material property; 

(e) comparing at least one cell-specific parameter value to a threshold parameter 

(f) generating at least one additional cell or removing at least one of the one or more cells based on the comparison of the at least one cell-specific parameter value to the threshold parameter value.


(a) the method comprising: generating a model of a mechanical part, 

(b) the model including one or more cells, 

(c) wherein each cell is comprised of a plurality of parameterized representations, each of the plurality of parameterized representations representing a material property; 

(d) determining, for each cell, a cell-specific parameter value for each of the parameterized representations; 

(e) comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties; and 

(f) generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value; and wherein at least one cell-specific parameter value is a strain value.
20. A non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of generating a design for a mechanical part, 

(a) the method comprising: generating a model of a mechanical part, 

(b) the model including one or more cells, 

(c) wherein each cell is comprised of a parameterized representation of a physical material property; 

(d) determining, for each cell, a cell-specific parameter value associated with the parameterized representation of the physical material property; 

(e) comparing at least one cell-specific parameter value to a threshold parameter value associated with the representation of the physical material property; and 

(f) generating at least one additional cell or removing at least one of the one or more cells based on the comparison.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9, 13, 15 and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coward et al. (U. S. Patent Application Publication 2019/0115668 A1, already of record, hereafter ‘668).

Regarding claim 9 (New), Coward teaches a system (‘668; ¶ 0039; ¶ 0049-0050; a computer (processor and memory) for performing a method of generating a design for a mechanical part, the system comprising: a data storage device storing instructions for performing a method (‘668; ¶ 0039; ¶ 0049-0050; a computer (processor and memory) of generating a design for a mechanical part (‘668; fig. 10; ¶ 0018; exemplary process for design and manufacture an RF lens); and a processor configured to execute the instructions to perform a method (‘668; ¶ 0039; ¶ 0049-0050; a computer (processor and memory) including: generating a 

Regarding claim 13 (New), Coward teaches the system of claim 9 and further teaches wherein the system is further configured for: detecting, for each cell, at least one neighboring cell; and determining each cell-specific parameter value based on a parameter value associated with the at least one neighboring cell (‘668; ¶ 0024-0026; the volume ration is selected and the octet cell structure is propagated from cell to neighboring cell based on the selected parameter).

Regarding claim 15 (New), Coward teaches the system of claim 9 and further teaches wherein the system is further configured for: identifying a location on or within the model of the mechanical part (‘668; figs. 1 and 8; ¶ 0023; ¶ 0027); and generating the at least one additional 

Regarding claim 17 (New) Coward teaches a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method (‘668; ¶ 0039; ¶ 0049-0050; a computer (processor and memory) of generating a design for a mechanical part (‘668; fig. 10; ¶ 0018; exemplary process for design and manufacture an RF lens), the method comprising: generating a model of a mechanical part (‘668; fig. 8; ¶ 0027), the model including one or more cells (‘668; figs. 2, 3,and 6), wherein each cell is comprised of a plurality of parameterized representations (‘668; fig. 10; ¶ 0027; ¶ 0029), each of the plurality of parameterized representations representing a material property (‘668; fig. 10; ¶ 0027; ¶ 0029-0030; dielectric constant); determining, for each cell, a cell-specific parameter value for each of the parameterized representations (‘668; fig. 6; ¶ 0033); comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties (‘668; fig. 12; ¶ 0040-0043; ¶ 0051); and generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value (‘668; figs. 11 and 12; ¶ 0040-0043; ¶ 0051-52; designing and manufacturing a RF lens based on different parameter thresholds).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8, 10-12, 14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable by Coward et al. (U. S. Patent Application Publication 2019/0115668 A1, already of record, hereafter ‘668) as applied to claims 9, 13, 15 and 17 above, and in view of Tang et al. (U. S. Patent Application Publication 2019/0339670 A1, hereafter ‘670).

Regarding claim 1 (Currently amended), Coward teaches a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method (‘668; ¶ 0039; ¶ 0049-0050; a computer (processor and memory) is configured to calculate and adjust a cell size based on the wall thickness and volume ratio; method includes iteratively computing a volume ratio computed by a computer program that receives as an input, the selected cell dimension) of generating a design for a mechanical part (‘668; fig. 10; ¶ 0018; exemplary process for design and manufacture an RF lens), the method comprising: generating a model of a mechanical part (‘668; fig. 8; ¶ 0027), the model including one or more cells (‘668; figs. 2, 3,and 6), wherein each cell is comprised of a plurality of parameterized representations, each of the plurality of parameterized representations (‘668; fig. 10; ¶ 0027; ¶ 0029) representing a material property (‘668; fig. 10; ¶ 0027; ¶ 0029-0030; dielectric constant); determining, for each cell, a cell-specific parameter value for each of the parameterized representations (‘668; fig. 6; ¶ 0033); comparing, for each cell, each of the cell-specific parameter values to a corresponding threshold parameter value associated with each of the representations of the material properties (‘668; fig. 12; ¶ 0040-0043; ¶ 0051); and generating at least one additional cell or removing at least one of the one or more cells based on the comparison of each cell-specific parameter value to the corresponding threshold parameter value (‘668; figs. 11 and 12; ¶ 0040-0043; ¶ 0051-0052; designing and manufacturing a RF lens based ; and does not teach wherein at least one cell-specific parameter value is a strain value.
Tang, working in the same field of endeavor, however, teaches wherein at least one cell-specific parameter value is a strain value (‘670; ¶ 0040; equation 1; σij = Component of stress tensor) for the benefit of calculating the effective mechanical properties of a cell based design.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Tang for incorporating a strain value parameter in the process for generating a design for a mechanical part combined with the methods and system for cell growth-based design approach for computer aided design (i.e., CAD) that enables users to create models of mechanical parts as taught by Coward for the benefit of calculating the effective mechanical properties of a cell based design.

In regard to claim 2 (New), Coward and Tang teach the computer-implemented method of claim 1 and further teach the method as further comprising: determining a prompt (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt a user for any needed inputs (e.g., either lattice design parameters or mechanical properties) and display the corresponding determined information (e.g., either effective mechanical properties or lattice design parameters) corresponding to a physical material property (‘670; ¶ 0051), a temperature (‘668; fig. 11, S134; temperature), or an age of the cell; and updating each of the cell-specific parameter values based on the prompt (‘670; ¶ 0005; ¶ 0024; design parameters provided by a user are stored - updated).

Regarding claim 3 (New), Coward and Tang teach the computer-implemented method of claim 2 and further teach the method as further comprising: determining the prompt based on user input (‘670; ¶ 0051) or a default setting related to a simulated stimulus applied to the model of the mechanical part (‘668; figs. 11 and 12; ¶ 0040-0043; ¶ 0051-0052).

In regard to claim 4 (New), Coward and Tang teach the computer-implemented method of claim 2 and further teach the method as further comprising: determining the threshold parameter value based on the prompt (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt a user for any needed inputs (e.g., either lattice design parameters or mechanical properties) and display the corresponding determined information (e.g., either effective mechanical properties or lattice design parameters).

Regarding claim 5 (New), Coward and Tang teach the computer-implemented method of claim 1 and further teach the method as further comprising: detecting, for each cell, at least one neighboring cell; and determining each cell-specific parameter value based on a parameter value associated with the at least one neighboring cell (‘668; ¶ 0024-0026; the volume ration is selected and the octet cell structure is propagated from cell to neighboring cell based on the selected parameter).

In regard to claim 6 (New), Coward and Tang teach the computer-implemented method of claim 1 and further teach the method as further comprising: generating the parametrized representations of each cell based on user inputs comprising material type or safety factor (‘670; 

Regarding claim 7 (New), Coward and Tang teach the computer-implemented method of claim 1 and further teach the method as further comprising: identifying a location on or within the model of the mechanical part (‘668; figs. 1 and 8; ¶ 0023; ¶ 0027); and generating the at least one additional cell or removing the at least one of the one or more cells at the identified location of the model (‘668; figs. 1 and 8; ¶ 0023; ¶ 0027).

In regard to claim 8 (New), Coward and Tang teach the computer-implemented method of claim 7 and further teach the method as further comprising: identifying the location based on a cell-specific parameter value (‘668; figs. 1 and 8; ¶ 0023; ¶ 0027), a user input (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt a user for any needed inputs (e.g., either lattice design parameters or mechanical properties) and display the corresponding determined information (e.g., either effective mechanical properties or lattice design parameters), a setting associated with the mechanical part (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt a user for any needed inputs (e.g., either lattice design parameters or mechanical properties) and display the corresponding determined information (e.g., either effective mechanical properties or lattice design parameters), or a combination thereof (‘670; ¶ 0051; a graphical user interface including 

In regard to claim 10 (New) Coward teaches the system of claim 9 and further teaches wherein the system is further configured for: determining a temperature (‘668; fig. 11, S134; temperature), but does not teach a prompt corresponding to a physical material property, or an age of the cell; and updating each of the cell-specific parameter values based on the prompt.
Tang, working in the same field of endeavor, however, teaches a prompt (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt a user for any needed inputs (e.g., either lattice design parameters or mechanical properties) and display the corresponding determined information (e.g., either effective mechanical properties or lattice design parameters) corresponding to a physical material property (‘670; ¶ 0051), or an age of the cell; and updating each of the cell-specific parameter values based on the prompt (‘670; ¶ 0005; ¶ 0024; design parameters provided by a user are stored - updated) for the benefit of setting the effective mechanical properties of a cell based design.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Tang for incorporating a prompt for a value of a parameter in the process for generating a design for a mechanical part combined with the methods and system for cell growth-based design approach for computer aided design (i.e., 

Regarding claim 11 (New), Coward and Tang teach the system of claim 10 and further teach wherein the system is further configured for: determining the prompt based on user input (‘670; ¶ 0051) or a default setting related to a simulated stimulus applied to the model of the mechanical part (‘668; figs. 11 and 12; ¶ 0040-0043; ¶ 0051-0052).

In regard to claim 12 (New), Coward and Tang teach the system of claim 10 and further teach wherein the system is further configured for: determining the threshold parameter value based on the prompt (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt a user for any needed inputs (e.g., either lattice design parameters or mechanical properties) and display the corresponding determined information (e.g., either effective mechanical properties or lattice design parameters).

In regard to claim 14 (New), Coward teaches the system of claim 9 and does not explicitly teach wherein the system is further configured for: generating the parametrized representations of each cell based on user inputs comprising material type or safety factor.
Tang, working in the same field of endeavor, however, teaches the method as further comprising: generating the parametrized representations of each cell based on user inputs comprising material type or safety factor (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Tang for incorporating a prompt for a value of a parameter in the process for generating a design for a mechanical part combined with the methods and system for cell growth-based design approach for computer aided design (i.e., CAD) that enables users to create models of mechanical parts as taught by Coward for the benefit of setting the effective mechanical properties of a cell based design.

In regard to claim 16 (New), Coward teaches the system of claim 15 and further teaches wherein the system is further configured for: identifying the location based on a cell-specific parameter value (‘668; figs. 1 and 8; ¶ 0023; ¶ 0027), but does not teach a user input, a setting associated with the mechanical part (‘668; figs. 11 and 12; ¶ 0040-0043; ¶ 0051-0052), or a combination thereof, but does not teach a user input.
Tang, working in the same field of endeavor, however, teaches a user input (‘670; ¶ 0051) for the benefit of providing an interactive user interface allowing one to set the properties of a cell based design.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Tang for incorporating a user input interface to allow setting parameters in the process for generating a design for a mechanical part combined with the methods and system for cell growth-based design approach for computer aided design 

In regard to claim 18 (New), Coward teaches the non-transitory computer readable medium of claim 17, the method further comprising: determining a temperature (‘668; fig. 11, S134; temperature), but does not teach a prompt corresponding to a physical material property, or an age of the cell; and updating each of the cell-specific parameter values based on the prompt.
Tang, working in the same field of endeavor, however, teaches a prompt (‘670; ¶ 0051; a graphical user interface including menu items, buttons, tabs, windows, and other user interface objects that when executed prompt a user for any needed inputs (e.g., either lattice design parameters or mechanical properties) and display the corresponding determined information (e.g., either effective mechanical properties or lattice design parameters) corresponding to a physical material property (‘670; ¶ 0051), or an age of the cell; and updating each of the cell-specific parameter values based on the prompt (‘670; ¶ 0005; ¶ 0024; design parameters provided by a user are stored - updated) for the benefit of setting the effective mechanical properties of a cell based design.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Tang for incorporating a prompt for a value of a parameter in the process for generating a design for a mechanical part combined with the methods and system for cell growth-based design approach for computer aided design (i.e., 

Regarding claim 19 (New), Coward teaches the non-transitory computer readable medium of claim 17 and further teaches the method as further comprising: a default setting related to a simulated stimulus applied to the model of the mechanical part (‘668; figs. 11 and 12; ¶ 0040-0043; ¶ 0051-0052) but does not teach determining or the prompt based on user input.
Tang, working in the same field of endeavor, however teaches determining the prompt based on user input (‘670; ¶ 0051) for the benefit of providing an interactive user interface allowing one to set the properties of a cell based design.
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Tang for incorporating a user input interface to allow setting parameters in the process for generating a design for a mechanical part combined with the methods and system for cell growth-based design approach for computer aided design (i.e., CAD) that enables users to create models of mechanical parts as taught by Coward for the benefit of providing an interactive user interface allowing one to set the properties of a cell based design.

In regard to claim 20 (New), Coward teaches the non-transitory computer readable medium of claim 17 but does not explicitly teach the method further comprising: determining the threshold parameter value based on the prompt.
Tang, working in the same field of endeavor, however, teaches determining the threshold parameter value based on the prompt (‘670; ¶ 0051; a graphical user interface including menu 
It would have been obvious to one of ordinary skill in the art prior to the filing of the invention to have combined the teachings of Tang for incorporating a user input interface to allow setting parameters in the process for generating a design for a mechanical part combined with the methods and system for cell growth-based design approach for computer aided design (i.e., CAD) that enables users to create models of mechanical parts as taught by Coward for the benefit of providing an interactive user interface allowing one to set the properties of a cell based design.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments apply to the amended and new claims and do not reflect the current combination of references and citations used in the current prior art rejection presented above that includes a new grounds of rejection that was necessitated by the Applicant’s amendment.

The Applicant’s arguments filed 02 October 2020 are primarily based upon the amended claim features incorporated into independent claim 1 and new claims 2-20.

The Examiner respectfully submits that, at the time Applicant argued against the 

Independent claims 1, 9 and 17 are rejected as shown in the claim rejection sections above and are argued as shown immediately above.

Dependent claims 2-8, 10-16 and 18-20 are rejected for being dependent upon a rejected base claim and for the additional features that they add as shown in the claim rejection sections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD MARTELLO whose telephone number is (571) 270-1883.  The Examiner can normally be reached on Monday-Friday 9AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao WU can be reached on (571) 272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EDWARD MARTELLO/
Primary Examiner, Art Unit 2613